 



Exhibit 10.4

              CONTRATO DE CESIÓN DE DERECHOS QUE OTORGA, POR UNA PARTE, MINERA
KENNECOTT, S.A. DE C.V., REPRESENTADA EN ESTE ACTO POR EL SR. DAVE F. SIMPSON Y,
POR LA OTRA, MINERA PEÑASQUITO, S.A. DE C.V., REPRESENTADA EN ESTE ACTO POR EL
LIC. JOSE MARIA GALLARDO TAMAYO, DE ACUERDO CON LAS SIGUIENTES:   CONTRACT FOR
ASSIGNMENT OF RIGHTS GRANTED, BY MINERA KENNECOTT, S.A. DE C.V. REPRESENTED IN
THIS AGREEMENT BY MR. DAVE F. SIMPSON, AND MINERA PEÑASQUITO, S.A. DE C.V.,
REPRESENTED IN THIS AGREEMENT BY ATTORNEY, JOSE MARIA GALLARDO TAMAYO, IN
AGREEMENT WITH THE FOLLOWING
 
            D E C L A R A C I O N E S
  DECLARATIONS

 
            Declaran las partes en que, para los efectos de este
Contrato, las abreviaturas utilizadas se entenderán
por:   The parties declare that for the purposes of this Contract, the following
definitions shall have the following meanings:
 
           
KENNECOTT:
  Minera Kennecott, S.A. de C.V., así como sus causahabientes y cesionarios, y
cualesquiera personas, sociedad o entidad jurídica, nacional o extranjera, que
ésta designase para el ejerciclo de cualquiera de los derechos derivados de este
Contrato y que se encuentre legalmente capacitada para ello.   KENNECOTT:  
Minera Kennecott, S.A. de C.V., as well as its successors and assigns, and any
other persons, companies, or any legal, domestic or foreign entity, authorized
to exercise any of the rights derived from this Contract and which possess the
legal capacity for such exercise.
 
           
PEÑASQUITO:
  Minera Peňasquito, S.A. de C.V., así como sus causahabientes y cesionarios, y
cualesquiera personas, sociedad o entidad jurídica, nacional o extranjera, que
ésta designase para el ejercicio de cualquiera de los derechos derivados de este
Contrato y que se encuentre legalmente capacitada para ello.   PEÑASQUITO:  
Minera Peñasquito, S.A. de C.V., as well as its successors and assigns, and any
other persons, companies, or any legal, domestic or foreign entity, authorized
to exercise any of the rights derived from this Contract and which possess the
legal capacity for such exercise.  
AFILIADOS:
  Cualquier persona, sociedad o entidad jurídica que, directa o indirectamente,
controle a KENNECOTT o PEÑASQUITO, o sea controlada por las mismas, según sea el
caso, entendiéndose por “control” el derecho ha hacer valer más del 50 % de los
derechos de votación correspondientes a las acciones de la parte controlada. En
el caso de KENNECOTT, se considerara como AFILIADOS a cualquier   AFFILIATES:  
Any person, company, partnership or legal entity that directly or indirectly
controls KENNECOTT or PEÑASQUITO, or is controlled by the same, as the case may
be, understanding that “control” means the right to direct more than 50% of
voting rights corresponding to the stock of the controlled party. In the case of
KENNECOTT, AFFILIATES are considered as any person, company, or legal entity,
independent of its location, for which Rio Tinto Corporation PLC

Page 1



--------------------------------------------------------------------------------



 



             
 
  persona, sociedad o entidad jurídica que, independientemente de su ubicación,
Rio Tinto Corporation PLC posea o controle tales derechos de votación.      
possesses or controls such voting rights.
 
           
LOS LOTES:
  Las Concesiones Mineras con respecto a los lotes descritos en el inciso c) de
las Declaraciones de KENNECOTT en este documento, y las que de ellas se deriven.
  THE LAND:   The Mining Concessions with respect to the land described in
paragraph c) of the Declarations of KENNECOTT in this document and the rights
that are derived therefrom.
 
           
LOS DERECHOS:
  Derechos derivados de los Títulos de Concesión Minera con respecto a LOS
LOTES.   THE RIGHTS:   Rights derived from Mining Concession Deeds with respect
to THE LAND.
 
           
REGISTRO:
  El Registro Público de Minería.   REGISTRY:   The Public Mining Registry
 
           
LOS CONTRATOS:
  Los siguientes Contratos de Cesión de Derechos:   THE CONTRACTS:   The
following Assignment Agreements:
 
           
 
  a) Celebrado entre Minera Catasillas, S.A. de C.V. y KENNECOTT, registrado
bajo el número 108, a fojas 79 frente y vuelta, del volumen 5, del libro de
Actos, Contratos y Convenios Mineros del REGISTRO, el 26 de Febrero de 1997.    
  a) Agreed to between Minera Catasillas, S.A. de C.V. and KENNECOTT, registered
under number 108, page 79 front and back volume 5, of the Mining Acts, Contracts
and Agreements book of the REGISTRY, dated February 26, 1997.
 
           
 
  b) Celebrado entre el Lic. José Guadalupe Durón Santillán y KENNECOTT,
registrado bajo el número 244, a fojas 172 vuelta a 173 frente, del volumen 7,
del libro de Actos, Contratos y Convenios Mineros del REGISTRO, el 30 de
Septiembre de 1998.       b) Agreed to between José Guadalupe Durón Santillán,
Esq., and KENNECOTT, registered under number 244, page 172 and continuing to
173, of volume 7 of the Mining Acts, Contracts and Agreements book of the
REGISTRY, dated September 30, 1998.
 
           
 
  c) Celebrado entre el Ing. Rafael Gaytán Monroy y KENNECOTT, registrado bajo
el número 10, a fojas 7 vuelta a 8 frente, del volumen 9, del libro de Actos,
Contratos y Convenios Mineros del REGISTRO, el 23 de Octubre de 1998.       c)
Agreed to between Engineer, Rafael Gaytán Monroy and KENNECOTT, registered under
number 10, page 7 and continuing to 8, of volume 9 of the Mining Acts, Contracts
and Agreements book of the REGISTRY, dated October 23, 1998.

Page 2



--------------------------------------------------------------------------------



 



             
LEY:
  La Ley Minera.   LAW:   The Mining Law
 
           
REGLAMENTO:
  Reglamento de la Ley Minera.   REGULATIONS:   Regulations of the Mining Law
 
           
IVA:
  Impuesto al Valor Agregado.   VAT:   Value Added Tax
 
           
ISR:
  Impuesto Sobre la Renta.   IT:   Income Taxes
 
           
LIR:
  Ley del Impuesto Sobre la Renta.   ITL:   Income Tax Law
 
           
LFD:
  Ley Federal de Derechos.   FRL:   Federal Rights Law

     
I. Declara el representante de KENNECOTT:
  I. Declares the representative of KENNECOTT:
 
   
a) Que su representada es una sociedad minera, mexicana, constituída conforme a
las Leyes de los Estados Unidos Mexicanos, registrada baja el Numero 104, a
Fojas 89 Frente y Vuelta, del Volumen XXIX del Libro General de Sociedades del
REGISTRO el 12 de Julio de 1991, con Registro Federal de Causantes
MKE-910228-AQA y que, de acuerdo con su objeto social, está capacitada para
dedicarse a la exploración y explotación de sustancias concesibles, ser titular
de concesiones mineras, así como para celebrar contratos que tengan por objeto
transferir derechos derivados de dichas concesiones y, por lo tanto, capacitada
para celebrar este Contrato de Cesión de Derecheos.
  a) That he represents a Mexican mining company organized under the laws of
Mexico, registered under number 104, page 89 front and back, of volume XXIX of
the General Book of Companies of the REGISTRY, dated July 12, 1991, with the
Federal Entity Register of MKE-910228-AQA, and in accordance with its corporate
purpose, has the capacity to engage in the exploration and exploitation of
concessionable substances, to be the holder of of mining concessions, as well as
to execute contracts transferring rights derived from such concessions, and as a
result, has the capacity to execute this Contract for Assignment of Rights.
 
   
b) Que tiene facultades suficientes para actuar en nombre y representación de
KENNECOTT, obligándola en los términos de este Contrato, facultades que a la
fecha de la firma de este documento no le han sido revocadas o modificadas en
forma alguna, como consta en la Escritura Pública número 60724, de fecha 15 de
Mayo de 1998, otorgada ante el licenciado Armando Gálvez Pérez Aragón, Notario
Público 103 del Distrito Federal, además de estar inscrita en el Registro Único
de Personas Acreditadas bajo el Número de Acreditamiento 49795/73971, expedido
el 7 de Septiembre de 1999.`
  b) That he has sufficient authority to act in the name of and to represent
KENNECOTT, obligating it to the terms of this Contract, authority that upon the
date this document is signed has not been revoked or modified in any form, as
confirmed in Public Deed number 60724, dated May 15, 1998, singed before Armando
Gálvez Pérez Aragón, Notary Public 103 of the Federal District, in addition to
being written in the Exclusive Register of Accredited Persons under
Accreditation Number 49795/73971, sent September 7, 1999.
 
   
c) Que su representada es titular de
las derechos derivados de las
Concesiones Mineras con respecto a los
lotes que se describen a continuación:
  c) That the party he represents is the holder of the rights derived from the
Mining Concessions with respect to the land described as follows:

Page 3



--------------------------------------------------------------------------------



 



                     
1)
  Nombre de la Concesión:   “EL PEÑASQUITO”   1)   Name of the Concession:   “EL
PEÑASQUITO”
 
  Tipo de Concesión:   Explotación       Type of Concession:   Exploitation
 
  Expediente:   321.43/885       Record:   321.43/885
 
  Título:   196289       Title:   196289
 
  Superficie:   2.0000 Hectáreas       Area:   2.0000 Hectacres
 
  Fecha de Registro:   16 de Julio de 1993       Date of Registry:   July 16,
1993
 
  Número:   149       Number:   149
 
  Fojas:   75       Pages:   75
 
  Volumen:   271       Volume:   271
 
  Libro:   Concesiones Mineras       Book:   Mining Concessions
 
  Vigencia a:   11 de Junio de 2011Cesión de Derechos       Term:   June 11,
2011 Assignment of Rights
 
  Inscrita en el Acta:   108       Inscribed in the Record:   108
 
  Fojas:   79 frente y vuelta       Pages:   79 front and back
 
  Volumen:   5       Volume:   5
 
  Libro:   Actos, Contratos y
Convenios Mineros       Book:   Mining Deeds, Contracts and Agreements
 
  Fecha de inscripción:   26 de Febrero de 1997       Date of inscription:  
February 26, 1997
 
                   
2)
  Nombre de la Concesión:   “LA PEÑA”   2)   Name of the Concession:   “LA PEÑA”
 
  Tipo de Concesión:   Explotación       Type of Concession:   Exploitation
 
  Expediente:   7/1.3/547       Record:   7/1.3/547
 
  Título:   203264       Title:   203264
 
  Superficie:   58.0000 Hectáreas       Area:   58.0000 Hectacres
 
  Fecha de Registro:   28 de Junio de 1996       Date of Registry:   June 28,
1996
 
  Número:   284       Number:   284
 
  Fojas:   142       Pages:   142
 
  Volumen:   290       Volume:   290
 
  Libro:   Concesiones Mineras       Book:   Mining Concessions
 
  Vigencia a:   27 de Junio de 2046       Term:   June 27, 2046
 
  Cesión de Derechos           Assignment of Rights    
 
  inscrita en el Acta:   108       Inscribed in the Record:   108
 
  Fojas:   79 frente y vuelta       Pages:   79 front and back
 
  Volumen:   5       Volume:   5
 
  Libro:   Actos, Contratos y
Convenios Mineros       Book:   Mining Deeds, Contracts and Agreements
 
  Fecha de inscripción:   26 de Febrero de 1997       Date of inscription:  
February 26, 1997

Page 4



--------------------------------------------------------------------------------



 



                     
3)
  Nombre de la Concesión:   “LAS PEÑAS”   3)   Name of the Concession:   “LAS
PEÑAS”
 
  Tipo de Concesión:   Exploración       Type of Concession:   Exploration
 
  Expediente:   07/13065       Record:   07/13065
 
  Título:   195327       Title:   195327
 
  Superficie:   40.0000 Hectáreas       Area:   40.0000 Hectacres
 
  Fecha de Registro:   15 de Septiembre de 1992       Date of Registry:  
September 15, 1992
 
  Número:   147       Number:   147
 
  Fojas:   38       Pages:   38
 
  Volumen:   269       Volume:   260
 
  Libro:   Concesiones Mineras       Book:   Mining Concessions
 
  Vigencia a:   18 de Septiembre de 1998       Term:   September 18, 1998
 
  Expediente Explotación:   8-1.3/983       Exploitation Record:   8-1.3/983
 
  Fecha de solicitud:   7 de Septiembre de 1998       Date of Application:  
September 7, 1998
 
  Cesión de Derechos           Assignment of Rights    
 
  inscrita en eI Acta:   108       Inscribed in the Record:   108
 
  Fojas:   79 frente y vuelta       Pages:   79 front and back
 
  Volumen:   5       Volume:   5
 
  Libro:   Actos, Contratos y
Convenios Mineros       Book:   Mining Deeds, Contracts and Agreements
 
  Fecha de inscripción:   26 de Febrero de 1997       Date of inscription:  
February 26, 1997
 
                   
4)
  Nombre de la Concesión:   “ALFA”   4)   Name of the Concession:   “ALFA”
 
  Tipo de Concesión:   Explotación       Type of Concession:   Exploitation
 
  Expediente:   7/1.3/485       Record:   7/1.3/485
 
  Título:   201997       Title:   201997
 
  Superficie:   1,100.0000 Hectáreas       Area:   1,1000.0000 Hectacres
 
  Fecha de Registro:   11 de Octubre de 1995       Date of Registry:   October
11, 1995
 
  Número:   97       Number:   97
 
  Fojas:   49       Pages:   49
 
  Volumen:   287       Volume:   287
 
  Libro:   Concesiones Mineras       Book:   Mining Concessions
 
  Vigencia a:   10 de Octubre de 2045       Term:   October 10, 2045
 
  Cesión de Derechos           Assignment of Rights    
 
  inscrita en el Acta:   244       Inscribed in the Act:   244
 
  Fojas:   172 vuelta a 173 frente       Pages:   172 continuing to front of 173
 
  Volumen:   7       Volume:   7
 
  Libro:   Actos, Contratos y
Convenios Mineros       Book:   Mining Deeds, Contracts and Agreements
 
  Fecha de inscripción:   30 de Septiembre de 1998       Date of inscription:  
September 30, 1998

Page 5



--------------------------------------------------------------------------------



 



                     
5)
  Nombre de la Concesión:   “BETA”   5)   Name of the Concession:   “BETA”
 
  Tipo de Concesión:   Exploración       Type of Concession:   Exploration
 
  Expediente:   7/13187       Record:   7/13187
 
  Tßtulo:   198921       Title:   198921
 
  Superficie:   2,054.7609 Hectáreas       Area:   2,054.7609 Hectacres
 
  Fecha de Registro:   31 de Enero de 1994       Date of Registry:   January 31,
1994
 
  Número:   261       Number:   261
 
  Fojas:   131       Pages:   131
 
  Volumen:   278       Volume:   278
 
  Libro:   Concesiones Mineras       Book:   Mining Concessions
 
  Vigencia a:   30 de Enero de 2000       Term:   January 30, 2000
 
  Cesión de Derechos           Assignment of Rights    
 
  inscrita en el Acta:   10       Inscribed in the Record:   10
 
  Fojas:   7 vuelta a 8 frente       Pages:   7 continuing to front of 8
 
  Volumen:   9       Volume:   9
 
  Libro:   Actos, Contratos y
Convenios Mineros       Book:   Mining Deeds, Contracts and Agreements
 
  Fecha de inscripción:   23 de Octubre de 1998       Date of inscription:  
October 23, 1998

     
Sin perjuicio de tercero que mejor derecho tenga.
  Without prejudice of a third party who may have better rights.
 
   
d) Continúa declarando KENNECOTT que LOS DERECHOS que en este acto cede a favor
de PEÑASQUITO son los derivados de LOS LOTES, además de las obligaciones
derivadas de LOS CONTRATOS.
  d) KENNECOTT continues declaring that THE RIGHTS that in this deed are
assigned in favor of PEÑASQUITO are those derived from THE LAND in addition to
the obligations derived from THE CONTRACTS.
 
   
e) Que los derechos y capacidad legal de KENNECOTT, respecto de LOS LOTES, no
han sido limitados, ni revocados, y que no se encuentra en conocimiento de
oposición alguna de cualquier tercero, respecto de la firma de este documento.
  e) That the rights and legal capacity of KENNECOTT, with respect to THE LAND,
have not been limited, or revoked, and that it is not aware of any opposition
from any third party with respect to the signing of this document.
 
   
f) Que desea ceder a PEÑASQUITO, en las términos de este instrumento, LOS
DERECHOS.
  f) That it wishes to assign to PEÑASQUITO, according to the terms of this
instrument, THE RIGHTS.
 
   
II. Declara el representante de PEÑASQUITO:
  II. Declares the representative of PEÑASQUITO
 
   
a) Que su representada es una sociedad minera, mexicana, constituída conforme a
las Leyes de los Estados Unidos Mexicanos, con solicitud de inscripción al
REGISTRO bajo el Número 610/32177, de fecha 13 de Octubre de 1999, con Registro
Federal de Causantes MPE — 990122 — 137 y que, de acuerdo con su objeto social,
está capacitada para dedicarse a la exploración y explotación de sustancias
concesibles, ser titular de concesiones mineras, así como para celebrar
contratos que tengan por objeto adquirir derechos derivados de dichas
concesiones y, por lo tanto, capacitada para celebrar este Contrato de Cesión de
Derechos.
  a) That he represents a Mexican mining company organized according to the laws
of Mexico, with an application of a record to the REGISTRY under number
610/32177, dated October 13, 1999, with the Federal Entity Register of
MPE-990122-137 and that in accordance with its corporate purpose, has the
capacity to engage in the exploration and exploitation of concessionable
substances, to be the holder of mining concessions, as well as to execute
contracts to acquire rights derived from such concessions, and, as a result, has
the capacity to execute this Contract for Assignment of Rights.

Page 6



--------------------------------------------------------------------------------



 



     
b) Que tiene facultades suficientes para actuar en nombre y representación de
PEÑASQUITO, obligándoIa en los términos de este Contrato, facultades que a la
fecha de la firma de este documento no le han sido revocadas o modificadas en
forma alguna, como consta en la Escritura Pública número 44,340, de fecha 21 de
Enero de 1999, otorgada ante el licenciado Jorge Robles Farías, Notario Público
número 12 de Guadalajara, Jalisco.
  b) That he has sufficient authority to act in the name of and to represent
PEÑASQUITO, binding it to the terms of this Contract, authority that upon the
date this document is signed have not been revoked or modified in any form, as
confirmed in Public Deed number 44,340, dated January 21, 1999, signed before
the attorney, Jorge Robles Farías, Notary Public number 12 of Guadalajara,
Jalisco.
 
   
c) Que PEÑASQUITO conoce LOS LOTES y LOS CONTRATOS, y los acepta en las
condiciones establecidas en las Declaraciones de KENNECOTT, y que desea recibir
LOS DERECHOS por parte de KENNECOTT, en los términos de este instrumento, dando
continuidad al cumplimiento de LOS CONTRATOS.
  c) That PEÑASQUITO is familiar with THE LAND and THE CONTRACTS, and accepts
them under the established conditions as set forth in the Declarations of
KENNECOTT, and that it desires to receive THE RIGHTS on behalf of KENNECOTT
according to the terms of this instrument, giving continuity to the fulfillment
of THE CONTRACTS.
 
   
En virtud de lo anterior, las partes celebran el presente Contrato conforme a
las siguientes:
  In witness to the foregoing, the parties enter into the present Contract in
accordance with the following:
 
   
C L A U S U L A S
  CLAUSES
 
   
PRIMERA. KENNECOTT cede a PEÑASQUITO, y ésta acepta la cesión, adquiriendo LOS
DERECHOS, además de todas las obligaciones pactadas por KENNECOTT en LOS
CONTRATOS, obligandose PEÑASQUITO desde ahora al total cumplimiento de las
mismas.
  FIRST. KENNECOTT assigns to PEÑASQUITO, and PEÑASQUITO accepts the assignment,
acquiring THE RIGHTS in addition to all of the obligations agreed to by
KENNECOTT in THE CONTRACTS, and PEÑASQUITO covenants from this day forward to
comply completely with the same.
 
   
SEGUNDA. Por la cesión de LOS DERECHOS antes mencionada, KENNECOTT, recibirá
como contraprestación por parte de PEÑASQUITO, siempre y cuando ésta lleve a
cabo trabajos de explotación en LOS LOTES, una regalía sobre liquidaciones netas
sobre fundición como se define en el ANEXO 1 que se acompaña a este documento,
teniéndose aquí como integramente reproducido, formando parte integrante del
mismo, igual al 2 % (dos por ciento), por las ventas de minerales provenientes
de LOS LOTES, sin incluir subsidio alguno o devoluciones de impuestos que el
Gobierno Federal pudiese otorgar a PEÑASQUITO par cualquier motivo, de acuerdo
con lo estipulado en el ANEXO 1 antes mencionado.
  SECOND. As a result of the assignment of THE RIGHTS aforementioned, KENNECOTT
will receive as consideration from PEÑASQUITO, if and when it carries out
exploitation activities in THE LAND, net smelter returns royalties, as defined
in ANNEX 1, an accurate copy of which is attached to this document, and forms an
integrated part of the same, equal to 2% (two percent), of the mineral sales
originating from THE LAND, without including any subsidies or reimbursements of
taxes that the Federal Government may grant PEÑASQUITO for any reason in
accordance with that stipulated in the aforementioned ANNEX 1.
 
   
Las partes están de acuerdo en que a los pagos anteriores se les agregará eI IVA
correspondiente a tales cantidades, las cuales podrán ser cubiertas en su
equivalente en Moneda Nacional, al tipo de cambio para solventar obligaciones
denominadas en moneda extranjera pagaderas en la República Mexicana que publique
eI Banco de México en el Diario Oficial de la Federación en la fecha del pago.
  The parties agree that to the payments previously mentioned will be added VAT
corresponding to such amounts, which can be covered in its equivalent in pesos,
at an exchange rate to settle obligations denominated in foreign currency
payable in the Mexican Republic published by the Bank of Mexico in the Official
Journal of the Federation on the date of payment.

Page 7



--------------------------------------------------------------------------------



 



     
TERCERA. Las partes convienen en que, con excepción del derecho de KENNECOTT a
percibir las regalías antes mencionadas, a partir de la fecha en que ambas
partes firmen y ratifiquen este documento ante notario público, todos los
derechos y obligaciones, anteriores, presentes y futuras, que se deriven de las
Concesiones Mineras con respecto a LOS LOTES y de LOS CONTRATOS, serán a favor y
a cargo de PEÑASQUITO, la cual asumirá y llevará a cabo, a su propio costo y
riesgo, todas las obligaciones relacionadas con LOS LOTES y LOS CONTRATOS, e
indemnizará y liberará a KENNECOTT de cualquier responsabilidad, costo o gasto
relacionado con las actividades de PEÑASQUITO en LOS LOTES.
  THIRD. The parties agree that, with the exception of KENNECOTT’s right to
receive the aforementioned royalties, from the date both parties sign and ratify
this document before a notary public, all the past, present and future rights
and obligations derived from the Mining Concessions with respect to THE LAND and
THE CONTRACTS will be the rights and responsibilities of PEÑASQUITO, which will
assume and carry out, at its own expense and at its own risk, all of the
obligations related to THE LAND and THE CONTRACTS, and will indemnify and hold
harmless KENNECOTT from any responsibility, cost or expense related to
PEÑASQUITO’s activities on THE LAND.
 
   
CUARTA. Las partes se reconocen mutuamente capacidad y personalidad para
celebrar este Contrato.
  FOURTH. The parties mutually recognize that they have the capacity and legal
status to execute this Contract.
 
   
QUINTA. PEÑASQUITO se obIiga expresamente a inscribir este Contrato en el
REGISTRO, para lo cual, KENNECOTT se compromete a cooperar con PEÑASQUITO en
todo lo que fuese necesario para que la mencionada inscripción se lleve a cabo
sin contratiempos.
  FIFTH. PEÑASQUITO expressly agrees to record this Contract in the REGISTRY,
and KENNECOTT agrees to cooperate with PEÑASQUITO with all that is necessary to
carry out the aforementioned inscription without delay.
 
   
SEXTA. KENNECOTT se obliga a proporcionar a PEÑASQUITO toda la información que
se le solicite, así como firmar, acreditar y cumplir cualquier otro requisito
necesario, a fin de que este última ejercite los derechos que aquí se le
confieren.
  SIXTH. KENNECOTT agrees to provide PEÑASQUITO with all requested information,
as well as to execute, authorize, and comply with any other necessary condition,
in order to bestow the rights herein conferred.
 
   
SÉPTIMA. Mientras exista el derecho de KENNECOTT a recibir la regalía sobre
liquidaciones netas sobre fundición pactada en la Clausula SEGUNDA de este
documento, PEÑASQUITO se obliga a garantizar la existencia, legitimidad y
disponibilidad de LOS DERECHOS, incluyendo el solicitar oportunamente la
solicitud de concesión minera de explotación con respecto a LOS LOTES cuyo
vencimiento llegase a ocurrir, y a no incurrir en ninguna de las causas de
nulidad, canceIación, suspensión e insubsistencia de derechos a que se refieren
los Artículos correspondientes de la LEY y eI REGLAMENTO, de lo contrario, desde
ahora, se compromete, en su caso, a reparar los daños y perjuicios que el
incumplimiento a alguna de sus obligaciones hubiese ocasionada a KENNECOTT, sin
embargo, KENNECOTT, sí así lo decide, podrá coadyuvar con PEÑASQUITO en la
defensa de LOS DERECHOS, en el entendido de que los honorarios y demás gastos
que esto genere serán cubiertos por esta última.
  SEVENTH. While KENNECOTT’s right to receive net smelter returns royalties as
agreed to in the SECOND Clause of this document exists, PEÑASQUITO agrees to
guarantee the existence, legitimacy and availability of THE RIGHTS, including
applying for an exploitation mining concession in a timely manner with respect
to THE LAND when they mature, and to not incur any of the causes of nullities,
cancellation, suspension or baseless rights as referred in the applicable
Articles in the LAW and the REGULATIONS, from this day forward, in the event the
contrary occurs, PEÑASQUITO agrees to repay any damages and costs as a result of
noncompliance with its obligations which may affect KENNECOTT, nevertheless
KENNECOTT, in its discretion, may assist PEÑASQUITO in defending THE RIGHTS,
with the understanding that the fees and additional costs generated shall be
borne by the latter.

Page 8



--------------------------------------------------------------------------------



 



     
Asimismo, en caso de que PEÑASQUITO decida solicitar el desistimiento o
reducción de la superficie concesionada que ampara LOS LOTES, deberá notificar a
KENNECOTT dicha decisión, esta última tendrá un plazo de 30 (treinta) dias
naturales para dar respuesta por escrito a PEÑASQUITO otorgando su conformidad
con el desistimiento o reducción que PEÑASQUITO pretenda efectuar, o bien,
solicitando a PEÑASQUITO le ceda los derechos derivados del título de concesión
minera con respecto a alguno de LOS LOTES del cual pretenda desistirse, o la
superficie de alguna de LOS LOTES que pretenda abandonar, previa división que se
haga del lote de que se trate.
  Similarly, in the event that PEÑASQUITO decides to solicit the abandonment or
to reduce the area protected by the concessions in THE LAND, it shall notify
KENNECOTT of its decision, and KENNECOTT shall have 30 (thirty) days to submit a
written response to PEÑASQUITO granting its approval of abandonment or reduction
that PEÑASQUITO seeks to effect, or requesting that PEÑASQUITO assign to
KENNECOTT the rights derived from the mining concession deeds with respect to
any of THE LAND which it intends to abandon or the area of THE LAND that it
intends to abandon, prior to dividing the affected lproperty.
 
   
Transcurrido el plaza de 30 (treinta) dias naturales a que se refiere el párrafo
anterior, si que medie contestación de KENNECOTT, PEÑASQUITO podrá libremente
desistirse o reducir la superficie de que se trate, sin responsabilidad ante
KENNECOTT.
  After the passage of 30 (thirty) days as mentioned in the previous paragraph,
if KENNECOTT intervenes and contests, PEÑASQUITO may freely abandon or reduce
the area in question without responsibility to KENNECOTT.
 
   
OCTAVA. PENASQUTIO se obliga a cumplir con la ejecución y con la comprobación de
obras o trabajos de exploración y demás obligaciones a que se refieren los
Artículos 27, 28, 29 y demás aplicables de la LEY y del REGLAMENTO, incluyendo
el pago de los derechos sobre minería que establece la LFD con respecto a LOS
LOTES.
  EIGHTH. PEÑASQUITO agrees to comply with the execution and with verification
of exploration works or projects and the rest of the obligations referred to in
Articles 27, 28, 29 and also applicable to the LAW and REGULATIONS, including
the payment of mining rights established in the FRL with respect to THE LAND.
 
   
NOVENA. Todos los avisos y notificaciones que las partes deban darse conforme al
presente Contrato, se harán mediante carta certificada, con acuse de recibo,
enviada a los siguientes domicilios:
  NINTH. All notices and demands the parties are required to give each other in
accordance with the present Contract will be done pursuant to certified letter,
with acknowledgment of receipt, sent to the following addresses:
 
   
“KENNECOTT”
  “KENNECOTT”
MINERA KENNECOTT, S.A. DE C.V.
  MINERA KENNECOTT, S.A. DE C.V.
NEBULOSA 3019
  NEBULOSA 3019
COL. JARDINES DEL BOSQUE
  COL. JARDINES DEL BOSQUE
GUADALAJARA, JALISCO 44520
  GUADALAJARA, JALISCO 44520
TEL. (3) 647-9131
  TEL. (3) 647-9131
FAX (3) 122-0367
  FAX (3) 122-0367
 
   
Atención Sr. Dave F. Simpson
  Attention: Mr. Dave F. Simpson
 
   
“PEÑASQUITO”
  “PEÑASQUITO”
MINERA PEÑASQUITO, S.A. DE C.V.
  MINERA PEÑASQUITO, S.A. DE C.V.
RICARDO FLORES MAGON NO. 67, INT. 8 - G
  RICARDO FLORES MAGON NO. 67, INT. 8 - G
COL. CENTRO
  COL. CENTRO
H. DEL PARRAL, CHIHUAHUA 33800
  H. DEL PARRAL, CHIHUAHUA 33800
TEL. Y FAX (152) 2-22-93
  TEL. and FAX (152) 2-22-93
 
   
Atención Sr. Thomas Charles Patton
  Attention Mr. Thomas Charles Patton
 
   
Cualquier cambio de domicilio o de representante, se notificará por escrito,
entregado en forma fehaciente.
  Any change in address or in representative shall be noted in writing,
delivered in the manner set forth above.

Page 9



--------------------------------------------------------------------------------



 



     
DÉCIMA. Todos los gastos, derechos, honorarios e impuestos que se causen con
motivo del otorgamiento de este Contrato, convienen las partes que sean por
cuenta de PEÑASQUITO. El ISR a cargo de KENNECOTT, quien se obliga a expedir las
facturas correspondientes por las cantidades que llegase a recibir por concepto
de las regalías pactadas en este contrato, en los términos de la LIR, las que
deberán ser presentadas a PEÑASQUITO a más tardar en la fecha del pago que le
corresponda. Asimismo, las partes se obligan a dar cumplimiento con todas las
obligaciones que le imponen las Ieyes fiscales vigentes, en virtud de haber
manifestado en sus Declaraciones estar inscritas en el Registro Federal de
Contribuyentes y que su actividad preponderante es la que la LIR califica como
Sociedades Mercantiles. Desde ahora, KENNECOTT, con fundamento en la LIR,
autoriza a PEÑASQUITO para que ésta efectúe las retenciones necesarias, de
conformidad con las leyes aplicables de la materia, siempre y cuando procedan
dichas retenciones al momento de los pagos, en cuyo caso se expedirán a
satisfacción de las partes los comprobantes correspondientes, lo anterior, dado
que las Concesiones Mineras objeto de este Contrato forma parte de la actividad
manifestada.
  TENTH. The parties agree that all of the expenses, rights, fees and taxes
resulting from the grant of this Contract will be borne by PEÑASQUITO. Income
taxes will be for the account of KENNECOTT, which agrees to send its
corresponding invoices for the amount it receives for its royalties as agreed to
in this contract, according to terms of the ITL, which should be presented to
PEÑASQUITO no later than the corresponding pay date. Similarly, the parties
agree to comply with all obligations imposed by current fiscal laws, in
accordance with what has been stated in their Declaration, to be recorded in the
Federal Registry of Taxpayers and that their predominant activities are those
which the ITL characterized as a Commercial Corporation. As of today, KENNECOTT,
based on the ITL, authorizes PEÑASQUITO to effectuate necessary withholdings
according to the applicable laws, provided that said withholding occurs at the
time of payment, in which case proof of the foregoing will be provided to the
satisfaction of the parties, given the object of the Mining Concessions that
form the object of this Contract form a part of the manifested activity.
 
   
DÉCIMA PRIMERA. En eI supuesto de que el REGISTRO, considerase necesario que
este documento y los que de éI se deriven se contengan en escritura pública,
KENNECOTT, autoriza a PEÑASQUITO, desde ahora, a elevarlos a escritura pública
ante el Notario Público de su elección y sin necesidad de la comparecencia de
KENNECOTT.
  ELEVENTH. In the event that the REGISTRY considers it necessary that this
document and those from which it is derived be in the form of public deeds,
KENNECOTT authorizes PEÑASQUITO, from now on, to make them part of the public
record before a notary public of choosing without an appearance by KENNECOTT.
 
   
DÉCIMA SEGUNDA. Cualquiera de las partes tendrá eI derecho, previo
consentimiento de la otra parte, el cual no será negado sin existir causa
razonable, a ceder los derechos y las obligaciones que de este documento derivan
a favor y a cargo de la misma, en el entendido de que la cesionaria se subrogará
en los derechos y obligaciones de la parte cedente.
  TWELFTH. Anyone of the parties has the right, with the prior consent of the
other party, which consent will not be withheld without a reasonable basis, to
assign the rights and obligations derived in this document for the benefit and
burden of the same upon the understating that the assignment will subrogate the
rights and obligations to the assignor.
 
   
En caso de que la parte que deba otorgar su consentimiento no manifieste
objeción en el término de 30 (treinta) días naturales siguientes a la fecha en
que se solicite su consentimiento, se entenderá que otorga dicho consentimiento.
  In the event that the party needing to grant consent does not object at the
end of 30 (thirty) days following the date in which consent has been requested,
it will be understood that consent has been granted.

Page 10



--------------------------------------------------------------------------------



 



     
El derecho de KENNECOTT a la regalía sobre liquidaciones netas sobre fundición
continuará, aún y cuando se lleve a cabo cualesquier modificación a cualquiera
de las concesiones mineras con respecto a LOS LOTES, incluyendo la elevación a
explotación, reducciones, unificaciones, prórrogas de vigencia, o extensiones de
éstas. Esta regalia será parte de LOS LOTES y será aplicable a cualquier persona
física o moral que explote y comercialice productos minerales procedentes de los
mismos, por lo que en el caso de que PEÑASQUITO llegase a ceder sus derechos y
obligaciones a un tercero, este deberá reconocer par escrito este derecho de
KENNECOTT, además de obligarse a inscribir de inmediato dicho documento en el
REGISTRO, a su propio costo.
  KENNECOTT’s right to net smelter returns royalties shall continue despite any
modification in the mining concessions with respect to THE LAND, including the
elevation to exploitation, reductions, and unifications, delays to maturity or
extensions. This royalty shall be part of THE LAND and will apply to any legal
entity that exploits and commercializes mineral products deriving from the same,
which in the event that PEÑASQUITO assigns its obligations to a third party, it
will notify KENNECOTT in addition to agreeing to immediately inscribe such a
document in the REGISTRY, while bearing the cost.
 
   
DÉCIMA TERCERA. Este Contrato será obligatorio para las partes, sus herederos,
causahabientes o cesionarios. Las partes, no obstante la naturaleza de este
instrumento, declaran expresamente que en las convenciones objeto del mismo no
existe lesión y, aún cuando la hubiese, renuncian expresamente al derecho de
pedir la nulidad relativa de que tratan los Artículos 2228 y 2239 del Código
Civil para el Distrito Federal en Materia Común y para toda la República en
Materia Federal y los Artículos correlativos de los Códigos Civiles de todas las
Entidades de los Estados Unidos Mexicanos.
  THIRTEENTH. This Contract is binding on the parties, their heirs, successors
or assignees. The parties, despite the nature of this instrument, expressly
declare that no injury exists, and if there was injury, they expressly renounce
the right to seek a relative nullity of contracts pursuant to Articles 2228 and
2239 of the Civil Code for the Federal District in Common Material and for all
the Republic in Federal Material and the corresponding Articles in the Civil
Codes of all the Entities of Mexico.
 
   
DÉCIMA CUARTA. Este Contrato se celebra en los términos del Artículo 78 del
Código de Comercio, es de naturaleza mercantil, por lo que, para lo que no esté
expresamente aquí pactado y para la interpretación y cumplimiento del mismo, se
aplicarán la LEY, el REGLAMENTO y la Legislación Mercantil, así como,
supletoriamente, el Código Civil para el Distrito Federal en Materia Común y
para toda la República en Materia Federal, para lo no previsto en las dos
primeras legislaciones. Para la resolución de cualquier controversia que
surgiese con motivo de este documento, las partes se someten expresamente a la
jurisdicción de los tribunales competentes en la Ciudad de Guadalajara, Jalisco,
renunciando a cualquier jurisdicción que pudiese corresponderles en razón de sus
actuales o futuros domicilios o por cualquier otra causa.
  FOURTEENTH. This contract is entered into according to the terms of Article 78
of the Commercial Code, is of a commercial nature, such that what is not
expressly agreed to and for the interpretation and compliance of the same, the
LAW, the REGULATIONS and Commercial Legislation, supplements the Civil Code for
the Federal District in Common Matters for all of the Republic in Federal
Matters, to what is not foreseen in the first two legislatures. To resolve any
controversy arising between the parties as a result of this document, the
parties expressly submit themselves to the jurisdiction of the competent
tribunals in the City of Guadalajara, Jalisco and waive any other jurisdiction
that might entertain a cause of action despite the parties’ actual or future
locations or any other cause.
 
   
Este documento es hecho en cuatro ejemplares, uno para cada una de las partes,
otro para fines notariales y el restante para eI REGISTRO y, una vez Ieído, lo
ratifican en todo sus términos y firman, para debida constancia, el 29 de
OCTUBRE de 1999, en Ciudad de Guadalajara, Jalisco.
  Four copies were made of this document, one for each party, another for notary
purposes, and the remainder for the REGISTRY, and once read and ratified in
accordance with all its terms and signed, for due verification, the 29th of
OCTOBER of 1999, in the City of Guadalajara, Jalisco.

              “KENNECOTT”   “PEÑASQUITO”   “KENNECOTT”   “PEÑASQUITO”
 
                           
MINERA KENNECOTT, S.A. DE C.V.
  MINERA PEÑASQUITO, S.A. DE C.V.   MINERA KENNECOTT, S.A. DE C.V.   MINERA
PEÑASQUITO, S.A. DE C.V.
Dave F. Simpson
  Lic. José María Gallardo Tamayo   Dave F. Simpson   Lic. José María Gallardo
Tamayo
Representante legal
  Representante legal   Legal Representative   Legal Representaitve

Page 11



--------------------------------------------------------------------------------



 



     
ANEXO 1
  ANNEX 1
 
   
De conformidad con el Contrato de Cesión de Derechos al que pertenece este
documento, celebrado entre MINERA KENNECOTT, S.A. DE C.V. (En lo sucesivo
“TITULAR DE LA REGALÍA”) y MINERA PEÑASQUITO, S.A. DE C.V. (En lo sucesivo
“DEUDOR DE LA REGALÍA”), sobre las concesiones mineras que se mencionan en el
inciso c) de las declaraciones de MINERA KENNECOTT, S.A. DE C.V. en dicho
Contrato, descritas como LOS LOTES, esta última tiene derecho a una regalía
equivalente aI 2 % (dos por ciento), conformidad con la Clausula SEGUNDA del
citado Cantrato, sabre las liquidaciones netas sobre fundición (En lo sucesivo
“RSLNSF”) pagadera por MINERA PEÑASQUITO, S.A. DE C.V.
  This document is part of the Contract for Assignment of Rights entered into
between MINERA KENNECOTT, S.A. DE C.V. (known as the ROYALTY HOLDER) and MINERA
PEÑASQUITO, S.A. DE C.V. (known as the ROYALTY PAYOR), over mining concessions
mentioned in paragraph c) in the Declarations of MINERA KENNCOTT, S.A. DE C.V.
in the aforementioned Contract, in which KENNECOTT, S.A. DE C.V. has a right to
a royalty equivalent to 2% (two percent), in accordance with the SECOND Clause
of the aforementioned Contract over smelter returns (the “NET SMELTER RETURN
ROYALTY”) in THE LAND, paid by MINERA PEÑASQUITO, S.A. DE C.V.

     
1.          RSLNSF
  1.           NET SMELTER RETURN ROYALTY
 
   
1.1 Es la valuntad de las partes que la RSLNSF establecida más adelante en este
documento, se calculará en base al valor determinado dentro de las colindancias
de LOS LOTES de los productos minerales producidos y vendidos, o considerados
como vendidos, calculado en base a los precios publicados para plata, oro y
cobre refinados o en base a los ingresos reales de ventas por otros productos
minerales, como se define a continuación. El TITULAR DE LA REGALÍA reconoce que
puede ser necesario o apropiado el procesar, tratar o mejorar productos
minerales producidos a partir de LOS LOTES antes de que sean vendidos o se
consideren como vendidos, y que para determinar el valor de dichos productos
dentro de las colindancias de LOS LOTES, todos los costos realizados o que se
consideren realizados por el DEUDOR DE LA REGALÍA después de que los productos
minerales abandonen LOS LOTES serán deducidos de los ingresos recibidos, o que
se consideren haber sido recibidos por el DEUDOR DE LA REGALÍA. La obligación de
pagar la RSLNSF se acumulará tomando en base la praducción de metales refinados
en favor de la cuenta del DEUDOR DE LA REGALÍA que satisfagan los requisitos de
los precios especificos publicados, o la venta más próxima de metales no
refinados, minerales comerciales, concentrados, minerales u otros productos
minerales, como se define más adelante.
 
1.1. It is the intention of the ROYALTY PAYOR and the ROYALTY HOLDER that the
NET SMELTER RETURN ROYALTY hereinafter provided be based upon the value at the
boundary of THE LAND of the mineral products produced and sold or deemed sold,
determined by reference to published prices for refined silver, gold and copper
or the actual proceeds of sales for other mineral products, all as hereinafter
provided. The ROYALTY HOLDER acknowledges it may be necessary or appropriate to
process, treat or upgrade mineral products off THE LAND before they are sold or
deemed sold; and that to determine the value of such mineral products within the
boundaries of THE LAND, all costs incurred or deemed incurred by the ROYALTY
PAYOR after the mineral products leave the THE LAND shall be deducted from the
proceeds received or deemed to be received by the ROYALTY PAYOR. The obligation
to pay the NET SMELTER RETURN ROYALTY shall accrue upon the outturn of refined
metals meeting the requirements of the specified published price to the ROYALTY
PAYOR’s account or the sooner sale of unrefined metals, dore, concentrates, ores
or other mineral products, as hereinafter provided.
 
   
1.2 El DEUDOR DE LA REGALÍA deberá pagar
 
1.2. The ROYALTY PAYOR shall pay to the

Page 1



--------------------------------------------------------------------------------



 



     
al TITULAR DE LA REGALÍA, una RSLNSF equivalente al 2 % (dos par ciento), de
conformidad con la Clausula SEGUNDA del Cantrato al que se anexa eI presente
documento, del Valor Neto de todos los minerales, metales y materiales extraídos
y obtenidos dentro del perimetro de LOS LOTES que sean vendidos, a que se
consideren como vendidos, por o para el DEUDOR DE LA REGALÍA.
 
ROYALTY HOLDER a NET SMELTER RETURN ROYALTY equal to 2% (two percent), in
accordance with the SECOND Clause of the Contract, of which this anex is part,
of the Net Value of all ores, minerals, metals and materials mined and removed
from THE LAND and sold or deemed to have been sold by or for the ROYALTY PAYOR.
 
   
1.3 Para efectos del presente Anexo, se entenderá por Valor Neto, eI Valor Bruto
de dichos minerales metálicos, minerales, metales a materiales, deduciendo todos
los costos, cargos y gastos pagados o incurridos por el DEUDOR DE LA REGALÍA con
respecto a dichos productos pagados o que se consideren incurridos por el DEUDOR
DE LA REGALÍA, después de que dichos productos abandonen LOS LOTES, incluyendo
los siguientes, descritos en forma enunciativa más no limitativa:
 
1.3. As used herein, “Net Value” means the Gross Value of such ores, minerals,
metals or materials, less all costs, charges and expenses paid or incurred by
the ROYALTY PAYOR with respect to such products paid or deemed incurred by the
ROYALTY PAYOR after such products leave THE LAND, including, but not limited to:
 
   
1.3.1  Cargos por tratamiento en at proceso de fundición y refinación
(Incluyenda los costos por el manejo, procesamiento, intereses y cuotas
provisionales de liquidación, muestreos, ensayes y gastos de representación así
como castigos y cualesquiera otras deducciones atribuibles a su procesamiento).
 
1.3.1.  Charges for treatment in the smelting and refining process (including
handling, processing, interest and provisional settlement fees, sampling,
assaying and representation costs, penalties and other process deductions);
 
   
1.3.2  Costos reales de transportación (Incluyendo fletes, seguro, vigilancia,
impuestos por operación, manejo, almacenaje, retrasos y gastos subsecuentes que
sean incurridos par razón de o en el transcurso de dicha transportación) de
minerales comerciales, concentrados u otros productos, desde LOS LOTES al lugar
de tratamiento y, posteriormente, al lugar de venta;
 
1.3.2.  Actual costs of transportation (including freight, insurance, security,
transaction taxes, handling, port, demurrage, delay and forwarding expenses
incurred by reason of or in the course of such transportation) of ores,
minerals, concentrates or other products from THE LAND to the place of treatment
and then to the place of sale;
 
   
1.3.3  Costos reales de venta y correduria relacionados con los minerales
comerciales crudos y otros minerales para los cuales se debe calcular la RSLNSF
en base a los ingresos recibidos por el TITULAR DE LA REGALÍA, como se establece
en los subincisos 1.4.4 y 1.4.5 siguientes y, una cantidad fija por los costos
razanables de ventas y costos por correduría por metales refinados objeto de la
RSLNSF, establecidos en los subincisos 1.4.1, 1.4.2 y 1.4.3 siguientes; y
 
1.3.3.  Actual sales and brokerage costs on raw commercial ores and other
minerals for which the NET SMELTER RETURN ROYALTY is based on proceeds received
by the ROYALTY HOLDER as hereinafter provided in subsections 1.4.4 and 1.4.5
below, and a fixed allowance for reasonable sales and brokerage costs for
refined metals subject to the NET SMELTER RETURN ROYALTY hereinafter provided in
subsections 1.4.1, 1.4.2 and 1.4.3 below; and

Page 2



--------------------------------------------------------------------------------



 



     
1.3.4  Impuestos sobre producción de minerales, venta, uso, finiquito e
impuestos ad valorem, así como cualquier otro impuesto calculado en base a la
producción de minerales.
 
1.3.4.  Taxes over the production of minerals, their sale, use, severance, and
ad valorem taxes, and any other tax on or measured by mineral production.
 
   
1.4 Para efectos de lo señalado en este Anexo, el término “Valor Bruto” tendrá
los siguientes significados para las siguientes categorias de metales, productos
minerales y minerales producidos y vendidos por el DEUDOR DE LA REGALÍA:
 
1.4. “Gross Value” shall have the following meanings in this Annex for the
following categories of metals, minerals products and minerals produced and sold
by the ROYALTY PAYOR:
 
   
1.4.1  Si el DEUDOR DE LA REGALÍA logra producir oro refinado (Cumpliendo las
especificaciones de la London Bullion Market Association) extraido de minerales
procedentes de LOS LOTES, para efectos de determinar la RSLNSF, el oro refinado
será considerado como vendido al Precio Promedio Mensual del Oro para el mes en
que se hubiera producido, y el Valor Bruto se determinará multiplicando la
Producción de Oro durante el mes calendario de que se trate, por el Precio
Promedio Mensual del Oro. Para los efectos del presente Anexo, se entiende por
“Producción de Oro”, la cantidad de oro refinado producido en favor de la cuenta
del DEUDOR DE LA REGALÍA por una fundición o refinería independiente, a partir
del oro producido en LOS LOTES durante el mes calendario de que se trate, ya sea
en base a las Iiquidaciones provisionales o finales. Asimismo, se entenderá por
“Precio Premedio Mensual del Oro”, el promedio del precio establecido por la
London Bullion Market Association P.M. Gold Fix, calculado al dividir la suma de
dichos precios reportados para el mes calendario de que se trate, entre el
número de días para los que dichos precios fueron reportados.
 
1.4.1.  If the ROYALTY PAYOR causes refined gold (meeting the specifications of
the London Bullion Market Association) to be produced from ores mined from THE
LAND, for purposes of determining the NET SMELTER RETURN ROYALTY the refined
gold shall be deemed to have been sold at the Monthly Average Gold Price for the
month in which it was produced, and the Gross Value shall be determined by
multiplying Gold Production during the calendar month by Monthly Average Gold
Price. As used herein, “Gold Production” shall mean the quantity of refined gold
outturned to the ROYALTY PAYOR’s pool account by an independent third-party
refinery for gold produced from THE LAND during the calendar month on either a
provisional or final settlement basis. As used herein, “Monthly Average Gold
Price” shall mean the average London Bullion Market Association P.M. Gold Fix,
calculated by dividing the sum of all such prices reported for the month by the
number of days for which such prices were reported.
 
1.4.2  Si el DEUDOR DE LA REGALÍA logra producir plata refinada (Cumpliendo las
especificaciones para la plata refinada objeta del Precio de la Plata de Nueva
York publicado por Handy & Harman) extraída a partir de minerales procedentes de
LOS LOTES, para efectos de determinar la RSLNSF, la plate refinada se
considerará como
 
1.4.2.  If the ROYALTY PAYOR causes refined silver (meeting the specifications
for refined silver subject to the New York Silver Price published by Handy &
Harman) to be produced from ore mined from THE LAND, for purposes of determining
the NET SMELTER RETURN ROYALTY the refined silver shall be deemed to have been
sold at the Monthly Average Silver

Page 3



--------------------------------------------------------------------------------



 



     
vendida al Precio Promedio Mensual de la Plata para el mes en que fue producida,
y el Valor Bruto se determinará multiplicando la Producción de Plata durante el
mes calendario por el Precio Promedio Mensual de la Plata. Como “Producción de
Plata” se entiende la cantidad de plata refinada producida en favor de la cuenta
del DEUDOR DE LA REGALÍA por una fundición a refinería independiente, a partir
de la plata producida en LOS LOTES durante el mes calendario de que se trate, ya
sea en una base a las Iiquidaciones provisionales o finales. Como “Precio
Promedio Mensual de la Plata” se entiende el promedio del precio establecido por
el New York Silver Price publicado diariamente por Handy & Herman, calculado al
dividir la suma de dichos precios reportados para el mes calendario de que se
trate, entre el número de días para los que dichos precios fueron reportados.
 
Price for the month in which it was produced, and the Gross Value shall be
determined by multiplying Silver Production during the calendar month by the
Monthly Average Silver Price. As used herein, Silver Production shall mean the
quantity of refined silver outturned to the ROYALTY PAYOR’s pool account by an
independent third-party refinery for silver produced from THE LAND during the
calendar month on either a provisional or final settlement basis. As used
herein, “Monthly Average Silver Price” shall mean the average New York Silver
Price as published daily by Handy & Harman, calculated by dividing the sum of
all such prices reported for the calendar month by the number of days for which
such prices were reported.
 
   
1.4.3  Si el DEUDOR DE LA REGALÍA logra producir cobre refinado (Cumpliendo las
especificaciones para el cobre refinado sujeto al Precio Comex de Nueva York)
que vaya a ser producido a partir de los minerales extraídas de LOS LOTES, para
los efectos de determinar la RSLNSF, el cobre refinado se considerará vendido al
Precio Promedio Mensual del Cobre para el mes en que hubiera sido producido, y
el Valor Bruto se determinará multiplicando la Producción de Cobre durante el
mes calendario de que se trate, por el Precio Promedio Mensual del Cobre. Por
“Producción de Cobre” se entiende la cantidad de cobre refinado producido en
favor de la cuenta del DEUDOR DE LA REGALÍA por una fundición de cobre
independiente, producida a partir del cobre producido en LOS LOTES, durante el
mes calendario de que se trate, ya sea en base a liquidaciones provisionales o
finales. Para efectos del presente Anexo se entiende por “Precio Promedio
Mensual del Cobre”, el promedio del precio establecido por el New York
Commodities Exchange Price para cobre de alta ley, publicado diariamente en el
Wall Street Journal, calculado al dividir la suma de dichos precios reportados
para el mes calendario de que se trate, entre eI número de días para los que
dichos precios fueron reportados.
 
1.4.3.  If the ROYALTY PAYOR causes refined copper (meeting the specifications
for refined copper subject to the New York Comex Price) to be produced from ore
mined from THE LAND, for the purposes of determining the NET SMELTER RETURN
ROYALTY the refined copper shall be deemed to have been sold at the Monthly
Average Copper Price for the month in which it was produced, and the Gross Value
shall be determined by multiplying Copper Production during the calendar month
by the Monthly Average Copper Price. As used herein Copper Production shall mean
the quantity of refined copper outturned to the ROYALTY PAYOR’s pool account by
an independent third party smelter for copper produced from THE LAND during the
calendar month on either a provisional or final settlement basis. As used
herein, Monthly Average Copper Price shall mean the average New York Commodities
Exchange Price for high grade copper as published daily in the Wall Street
Journal, calculated by dividing the sum of all such prices reported for the
calendar month by the number of days for which such prices were reported.

Page 4



--------------------------------------------------------------------------------



 



     
1.4.4  Si el DEUDOR DE LA REGALÍA logra producir metales refinados o procesados
diferentes del oro y plata refinados a partir de minerales extraídos de LOS
LOTES, el Valor Bruto deberá ser igual a la cantidad de ingresos efectivamente
recibidos por el DEUDOR DE LA REGALÍA durante el mes calendario de la venta de
dichos metales refinados o procesados.
 
1.4.4.  If the ROYALTY PAYOR causes refined or processed metals other than
refined gold and refined silver to be produced from ores mined from THE LAND,
the Gross Value shall be equal to the amount of the proceeds actually received
by the ROYALTY PAYOR during the calendar month from the sale of such refined or
processed metals.
 
   
1.4.5  En caso de que el DEUDOR DE LA REGALÍA logre vender minerales no
procesados, doré o concentrados producidos de minerales extraídos de LOS LOTES,
entonces eI Valor Bruto deberá ser igual a la cantidad de ingresos recibidos por
el DEUDOR DE LA REGALÍA durante el mes calendario de la venta de dichos
minerales metálicos en bruto, doré, concentrados o metales refinados.
 
1.4.5.  In the event that the ROYALTY PAYOR sells raw ores, or dore or
concentrates produced from ores mined from THE LAND, then the Gross Value shall
be equal to the amount of the proceeds actually received by the ROYALTY PAYOR
during the calendar month from the sale of such raw ore, dore, concentrates or
refined metal.
 
   
1.4.6  Cuando la producción de metales refinados sea efectuada por una refineria
o fundición independiente en forma provisional, el Valor Bruto se basará en la
liquidación provisional, pero deberá ajustarse en las liquidaciones subsecuentes
para completar el total del mineral refinado que dicha refineria o fundición
establezca en la liquidación final.
 
1.4.6.  Where outturn of refined metals is made by an independent third party
refinery on a provisional basis, the Gross Value shall be based upon the amount
of such provisional settlement, but shall be adjusted in subsequent statements
to account for the amount of refined metal established by final settlement by
such refinery.
 
1.4.7  El DEUDOR DE LA REGALÍA acepta que eI prepósito de los subincisos 1.4.1,
1.4.2 y 1.4.3 anteriores es el de pagar al TITULAR DE LA REGALÍA la RSLNSF,
teniendo como base el valor del oro, plata y cobre refinados producidos a partir
de minerales extraídos de LOS LOTES, de acuerdo con el London Bullion Market
Association P.M. Gold Fix para el oro, el New York Silver Price publicado por
Handy & Harman para la plata y el New York Commodities Exchange Price para cobre
de alta ley publicado por Comex para eI cobre, sin importar el precio o ingresos
recibidos efectivamente por el DEUDOR DE LA REGALÍA, por o en relación a dichos
metales, o la forma en que se lleve a cabo la venta del metal
 
1.4.7.  The ROYALTY HOLDER acknowledges that the purpose of subsections 1.4.1,
1.4.2 and 1.4.3 above is to pay the ROYALTY HOLDER a NET SMELTER RETURN ROYALTY
on the basis of value of the refined gold, silver and copper produced from
minerals mined from THE LAND as established by the London Bullion Market
Association P.M. Gold Fix for gold, the New York Silver Price as published by
Handy & Harman for silver and the New York High Grade Copper Price as published
by Comex, regardless of the price or proceeds actually received by the ROYALTY
PAYOR for or in connection with such metal or the manner in which a sale of
refined metal to a third party is made by the ROYALTY PAYOR. The ROYALTY HOLDER
further

Page 5



--------------------------------------------------------------------------------



 



     
refinado, por parte del DEUDOR DE LA REGALÍA a un tercero. El TITULAR DE LA
REGALÍA acepta que el DEUDOR DE LA REGALÍA tendrá el derecho a comercializar y
vender, o abstenerse de vender oro, plata, cobre refinados y otros metales
producidos a partir de LOS LOTES, en cualquiera manera que elija, y que el
DEUDOR DE LA REGALÍA tendrá el derecho de comprometerse en ventas anticipadas, a
futuro u opciones de comercialización, y otras medidas compensatorias o
protectoras de precios, y acuerdos especulativos (En lo sucesivo “Actividades de
Comercio”) que pueden implicar la posible entrega de oro, plata, cobre y otros
metales producidos a partir de LOS LOTES. El TITULAR DE LA REGALÍA
específicamente reconoce y acepta que no estará facultado para participar en los
ingresos ni estará obligado a compartir cualesquier pérdida generada por las
prácticas de mercado o de ventas llevadas a cabo por el DEUDOR DE LA REGALÍA o
por sus Actividades de Comercio.
 
acknowledges that the ROYALTY PAYOR shall have the right to market and sell or
refrain from selling refined gold, silver, copper and other metals produced from
THE LAND in any manner it may elect, and that the ROYALTY PAYOR shall have the
right to engage in forward sales, future trading or commodity options trading,
and other price hedging, price protection, and speculative arrangements
(“Trading Activities”) which may involve the possible delivery of gold, silver,
copper or other metals produced from THE LAND. The ROYALTY HOLDER specifically
acknowledges and agrees that the ROYALTY HOLDER shall not be entitled to
participate in the proceeds or be obligated to share in any losses generated by
the ROYALTY PAYOR’s actual marketing or sales practices or by its Trading
Activities.
 
   
1.4.8  El DEUDOR DE LA REGALÍA podrá, pero no estará obligado, a beneficiar,
tratar, clasificar, concentrar, refinar, fundir o, de cualquier otra manera,
procesar y mejorar la calidad de los minerales, concentrados, y otros productos
minerales comerciales producidos de minerales extraídes a partir de LOS LOTES,
con anterioridad a su venta, transferencia o cesión a un comprador, usuario o
consumidor diferente del DEUDOR DE LA REGALÍA. El DEUDOR DE LA REGALÍA no será
responsable por las pérdidas de valores minerales en dichos procesos realizados
bajo prácticas aceptables.
 
1.4.8.  The ROYALTY PAYOR may, but is not obligated to, beneficiate, mill, sort,
concentrate, refine, smelt, or otherwise process and upgrade the ores,
concentrates, and other mineral products produced from ores mined from THE LAND
prior to sale, transfer, or conveyance to a purchaser, user or consumer other
than the ROYALTY PAYOR. The ROYALTY PAYOR shall not be liable for mineral values
lost in such processing under sound practices.
 
   
1.4.9  El DEUDOR DE LA REGALÍA tendrá el derecho a vender a AFILIADOS minerales
procedentes de LOS LOTES en forma de minerales no procesados, doré o
concentrados, en el entendido de que dichas ventas se considerarán, únicamente
para efectos de calcular el Valor Nete, como vendidas a precios y en términos no
menos favorables que aquellos que se presentarían en circunstancias similares
con un tercero no afiliado.
 
1.4.9.  The ROYALTY PAYOR shall be permitted to sell minerals from THE LAND in
the form of raw ore, dore, or concentrates to an affiliated party, provided that
such sales shall be considered, solely for the purpose of computing Net Value,
to have been sold at prices and on terms no less favorable than those which
would be extended to an unaffiliated third party under similar circumstances.

Page 6



--------------------------------------------------------------------------------



 



     
1.4.10  Todos los minerales para los cuales se deba pagar la RSLNSF deberán ser
pesados o medidos por volumen y analizados en concordancia con las prácticas
aceptables en la industria minero-metalúrgica. Después de dichas mediciones, el
DEUDOR DE LA REGALÍA podrá mezclar o combinar dichos minerales, materiales o
productos con minerales, materiales o productos de otras propiedades.
 
1.4.10.  All minerals for which a NET SMELTER RETURN ROYALTY is payable shall be
weighed or measured, sampled and analyzed in accordance with sound mining and
metallurgical practices. After such measurement, the ROYALTY PAYOR may mix or
commingle such minerals, materials or products with ores, materials or products
from other THE LAND.
 
   
1.4.11  Los pagos relacianados con la RSLNSF tendrán vencimiento y serán
liquidados en pagos trimestrales a más tardar el último día natural del mes
siguiente de cada trimestre que se trate. Estos pagos deberán acampañarse de los
comprobantes que demuestren a detalle y claramente la cantidad y calidad de los
metales refinados, doré, concentrados, u otros productos minerales producidos y
vendidos, o considerados como vendidos, por el DEUDOR DE LA REGALÍA, por el
trimestre precedente; el precio promedio mensual determinado en la forma
anteriormente establecida para los metales refinados por los que se debe pagar
la RSLNSF; los ingresos de ventas de otros productos minerales por los que se
deba dicha regalía; costos y otros deducciones; y demás información pertinente
con el detalle suficiente para explicar la manera en que se calculó el pago de
la RSLNSF.
 
1.4.11.  NET SMELTER RETURN ROYALTIES shall become due and payable quarterly on
the last day of each month following the last day of the calendar quarter in
which the same accrued. NET SMELTER RETURN ROYALTY payments shall be accompanied
by a statement showing in reasonable detail the quantities and grades of the
refined metals, dore, concentrates, or other mineral products produced and sold
or deemed sold by the ROYALTY PAYOR in the preceding calendar quarter; the
average monthly price determined as herein provided for refined metals on which
the NET SMELTER RETURN ROYALTY is due; the proceeds of sale for other mineral
products on which the royalty is due; costs, and other deductions; and other
pertinent information in sufficient detail to explain the calculation of the NET
SMELTER RETURN ROYALTY payment.
 
   
Dichos reportes trimestrales deberán también enumerar la cantidad y calidad de
cualquier doré de oro, plata, a cátodo de cobre que haya sido retenido en
inventario por más de 60 (Sesenta) días naturales. El TITULAR DE LA REGALÍA
tendrá 15 (Quince) días naturales después de la recepción de cada reporte
trimestral para: (i) solicitar que eI doré se considere vendido en ese
decimoquinto día natural, como se establece en los subincisos 1.4.1 y 1.4.2
anteriores, en en base al peso y ley calculados en la mina para dicho doré, y
utilizando un cargo previsto por todas las deducciones que se especifican en los
subincisos 1.1 y 1.3 anteriores, los cuales deberán basarse en los cargos más
recientes hechos al DEUDOR DE LA REGALÍA por dichos servicios por un tercero no
afiliado, o (ii) elegir esperar hasta el momento en que el oro o la plata
refinada de dicho doré a cátodo de cobre sea efectivamente entregado al DEUDOR
DE LA REGALÍA, o dicho doré sea vendido por el
 
Such quarterly statements shall also list the quantity and quality of any gold
and silver dore, or copper cathode which has been retained as inventory for more
than sixty (60) days. The ROYALTY HOLDER shall have fifteen (15) days after
receipt of the statement to either (1) request that the dore be deemed sold as
provided in subsections 1.4.1 and 1.4.2 above as of such fifteenth day utilizing
the mine weights and assays for such dore and utilizing a deemed charge for all
deductions specified in subsections 1.1 and 1.3 above which shall be based upon
the most recent charges to the ROYALTY PAYOR for such services by an
unaffiliated third party, or (2) elect to wait until the time that refined gold
or silver from such dore or copper cathode is actually outturned to the ROYALTY
PAYOR or such dore is sooner sold by the ROYALTY PAYOR. The failure of the
ROYALTY HOLDER to respond within such time shall be deemed to be an election
under (2) above. No royalty shall be due with respect to stockpiles of ores or

Page 7



--------------------------------------------------------------------------------



 



     
DEUDOR DE LA REGALÍA. El incumplimiento por parte del TITULAR DE LA REGALÍA para
responder dentro de dicho plazo se considerará como una elección en los términos
del inciso (ii) anterior. No se deberá ninguna regalía con respecto a los
inventarios de minerales o concentrados a menos y hasta que dichos mineralos o
concentrados sean efectivamente vendidos.
 
concentrates unless and until such ores or concentrates are actually sold.
 
   
Todas los pagos relacionados con la RSLNSF se considerarán finales y en pleno
cumplimiento de todas las obligaciones del DEUDOR DE LA REGALÍA con respecto a
las mismas, a menos que el TITULAR DE LA REGALÍA proporcione al DEUDOR DE LA
REGALÍA una notificación por escrito describiendo y estableciendo una objeción
específica a los cálculos de las mismas dentro de los 120 (Ciento veinte) días
naturales después de que el TITULAR DE LA REGALÍA hubiesen recibido el reporte
trimestral antes mencionado. Si el TITULAR DE LA REGALÍA objeta un reporte
trimestrel en particular, de acuerde a lo establecido anteriormente, el TITULAR
DE LA REGALÍA, por un período de 30 (Treinta) días naturales después de la
recepción de la notificación por parte del DEUDOR DE LA REGALÍA de dicha
objeción, tendrá el derecho en y durante un tiempo razonable, para tener acceso
a los libros del DEUDOR DE LA REGALÍA, y a los registros relacionados con el
cálculo del reporte de la regalía en cuestión, y auditar mediante un contador
público titulado aprobado por el TITULAR DE LA REGALÍA y por el DEUDOR DE LA
REGALÍA. Si en dicha auditoria se determina que ha habido una deficiencia o un
excedente en el pago efectuado al TITULAR DE LA REGALÍA, dicha deficiencia o
excedente deberá compensarse ajustando el pago correspondiente en eI siguiente
trimestre en que haya que pagarse la RSLNSF, conforme a los términos
establecidos en el presente Anexo. El TITULAR DE LA REGALÍA pagará los gastos
incurridos por dicha auditoria, a menos que se determine una deficiencia del 5%
(Cinco por ciento) o más, con respecto de la cantidad que debía haber sido
pagada. El DEUDOR DE LA REGALÍA deberá pagar los gastos de dicha auditoria si se
determina la existencia de una deficiencia del 5% (Cinco por ciento o más,
respecto de la cantidad que debió haber sido pagada. Todos las libros y
registros en pleados por el DEUDOR DE LA REGALÍA para calcular las regalías
pagaderas bajo los terminos aqui establecidos, así como los pagos de dichas
regalías, se mantendrán conforme a los principios de contabilidad generalmente
aceptados. La falta de objeción por parte del TITULAR DE LA REGALÍA hacia el
DEUDOR DE LA REGALÍA en relación a ajustes en los pagos de regalías dentro del
período de los 120 (Ciento veinte) días naturales antes mencionados, dará lugar,
a partir de ese momento, a la prescripción del derecho para establecer
excepciones o reclamaciones en relación a ajustes a los pagos de que se trate.
  All NET SMELTER RETURN ROYALTY payments shall be considered final and in full
satisfaction of all obligations of the ROYALTY PAYOR with respect thereto,
unless the ROYALTY HOLDER gives the ROYALTY PAYOR written notice describing and
setting forth a specific objection to the calculation thereof within one hundred
twenty (120) days after receipt by the ROYALTY HOLDER of the quarterly statement
herein provided for. If the ROYALTY HOLDER objects to a particular quarterly
statement as herein provided, the ROYALTY HOLDER shall, for a period of thirty
(30) days after the ROYALTY PAYOR’s receipt of notice of such objection, have
the right, upon reasonable notice and at a reasonable time, to have the ROYALTY
PAYOR’s accounts and records relating to the calculation of the Situation
Royalty in question audited by a certified public accountant acceptable to the
ROYALTY HOLDER and to the ROYALTY PAYOR. If such audit determines that there has
been a deficiency or an excess in the payment made to the ROYALTY HOLDER such
deficiency or excess shall be resolved by adjusting the next quarterly NET
SMELTER RETURN ROYALTY payment due hereunder. The ROYALTY HOLDER shall pay all
costs of such audit unless a deficiency of 5% (five percent) or more of the
amount due is determined to exist. The ROYALTY PAYOR shall pay the costs of such
audit if a deficiency of five percent or more of the amount due is determined to
exist. All books and records used by the ROYALTY PAYOR to calculate royalties
due hereunder shall Royalty payment due hereunder shall be kept in accordance
with generally accepted accounting principles. Failure on the part of the
ROYALTY HOLDER to make claim on the ROYALTY PAYOR for adjustment in such 120
(one-hundred twenty) — day period shall establish the correctness and preclude
the filing of exceptions thereto or making of claims for adjustment thereon.

Page 8



--------------------------------------------------------------------------------



 



                              2.          GENERALES.      
2.          GENERALITIES.
 
                           
 
    2.1     A menos de que se especifique de otra forma, los términos en
mayúscula en este Anexo tendrán los mismos significados establecidos en el
Contrato al que pertenece.         2.1     Unless specified in another form, the
capitalized terms in this Annex shall have the same meaning established in the
Contract to which it pertains.
 
                           
 
    2.2     El derecho a la RSLNSF continuará, aún y cuando se lleve a cabo
cualesquier modificación a cualquiera de las concesiones mineras con respecto a
LOS LOTES, incluyendo las elevaciones a explotación, prórrogas de vigencia, o
extensiones de éstas, pero sin incluir los terrenos abandonados por las
reducciones de superficie y desistimientos autorizados de LOS LOTES. Esta
regalía sobre estas concesiones será parte de éstas y será aplicable a cualquier
persona fisica o moral que explote y comercialice productos minerales
procedentes de estas concesiones.         2.2     The right to the NET SMELTER
RETURN ROYALTY shall continue despite any modification to any of the mining
concessions with respect to THE LAND, including the elevation to exploitation,
reductions, and unifications, delays to maturity or extensions. This royalty
shall be part of THE LAND and will apply to any legal entity that exploits and
commercializes mineral products deriving from the same, which, in the event that
PEÑASQUITO assigns its obligations to a third party, it will notify KENNECOTT in
addition to agreeing to immediately inscribe such a document in the REGISTRY,
while bearing the cost.
 
                           
 
    2.3     Todas las comunicaciones que se hagan las partes con relación a este
Anexo serán conforme a lo establecido en la Cláusula NOVENA del Contrato al que
pertenece este documento.         2.3     All of the communications made between
the parties with respect to this Annex shall be in accordance with the terms set
forth in the NINTH Clause of the Contract to which this document pertains.

             
“KENNECOTT”
  “PEÑASQUITO”   “KENNECOTT”   “PEÑASQUITO”
 
           
 
           
MINERA KENNECOTT, S.A. DE C.V.
  MINERA PEÑASQUITO, S.A. DE C.V.   MINERA KENNECOTT, S.A. DE C.V.   MINERA
PEÑASQUITO, S.A. DE C.V.
Dave F. Simpson
  Lic. José María Gallardo Tamayo   Dave F. Simpson   Lic. José María Gallardo
Tamayo
Representante Legal
  Representante Legal   Legal Representative   Legal Representative

Page 9



--------------------------------------------------------------------------------



 



         
RATIFICACIÓN
      CONFIRMATION
 
       
ACTA NUMERO: 1,421 MIL CUATROCIENTOS VEINTIUNO.
      DEED NUMBER: 1,421 ONE-THOUSAND FOUR-HUNDRED TWENTY-ONE
 
       
LIBRO DE REGISTRO DE ACTAS Y PÓLIZAS.
      BOOK OF REGISTERY FOR DEEDS AND POLICIES
 
       
     En la ciudad de Guadalajara, Jalisca a los 29 veintinueve días de Octubre
de 1999 mil novecientos noventa y nueve ante mí Licenciado Diego Robles Farias,
Corredor Público número veinte de la Plaza Jalisco, comparecieron:
           In the city of Guadalajara, Jalisco on 29 twenty-nine days of October
of 1999, nineteen hundred and ninety-nine, before me, the attorney, Diego Robles
Farias, Public Agent number twenty of Plaza Jalisco, made an appearance:
 
       
     1.- Por una parte el señor DAVE FRANK SIMPSON KRIEDERS en representación de
la empresa “MINERA KENNECOTT”, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, como
Cedente.
           1.- On behalf of one of the parties, Mr. DAVE FRANK SIMPSON KRIEDERS
as representative of the company “MINERA KENNECOTT,” CORPORATION WITH VARIABLE
CAPITAL, as the Assignor.
 
       
     2.- Por otra parte el Licenciado JOSÉ MARÍA GALLARDO TAMAYO en
representación de la empresa “MINERA PEÑASQUITO”, SOCIEDAD ANÓNIMA DE CAPITAL
VARIABLE en calidad de cesionaria del contrato de Cesión de Derechos que
antecede a la presente.
           2. – On behalf of the other party, JOSÉ MARÍA GALLARDO TAMAYO as
representative of the company “MINERA PEÑASQUITO,” CORPORATION WITH VARIABLE
CAPITAL appearing as the assignee of the preceding Contract for Assignment of
Rights
 
       
     I.- Que para todos los efectos legales a que haya Iugar, ratifican en este
acto el contenido del contrato de cesión de Derechos que antecede, por ser la
fiel expresión de sus voluntades.
           I. To give legal effect to the terms of the contract, the
representatives hereby certify that the terms are accurate and that they
voluntarily consent to the terms of the preceding Contract for Assignment of
Rights.
 
       
     II.- Que reconocen como suyas las firmas que lo calzan, por haber sido
puestas de su puño y letra y ser las mismas que usan en todos sus asuntos y
negocios.
           II. – They verify that the signatures given by their hand and writing
are the same signatures used in all of their business and transactions.
 
       
     III.- Los señores DAVE FRANK SIMPSON KRIEDERS y JOSÉ MARÍA GALLARDO TAMAYO,
declaran que sus representadas tienen capacidad legal y que la representación
que ostentan no les ha sido revocada ni limitada, encontrándose vigente a la
fecha de la presente ratificación.
           III. – Misters DAVE FRANK SIMPSON KRIEDERS and JOSE MARIA GALLARDO
TAMAYO declare that their clients have legal capacity and that their
representation of these clients and the authority bestowed upon them by these
clients has not been revoked nor limited, and that their authority is valid on
the date of this ratification.
 
       
POR LO ANTES EXPUESTO, EL CORREDOR QUE SUSCRIBE DOY FE:
      ACCORDING TO THE AFOREMENTIONED DECLARATIONS, THE SUBSCRIBING AGENT
CERTIFIES:
 
       
     PRIMERO.- De que conozco a los comparecientes, a quienes conceptúo con
capacidad legal para contratar y obligarse, pues no encuentro en ellos
manifestaciones evidentes de incapacidad ni he tenido noticias de que estén
sujetos a interdicción; y quienes además se identificaron con los documentos que
me presentan y de los cuales agrego copia a mi archivo.
           FIRST. – That I know the people appearing before me, whom I know as
having the legal capacity to contract and to obligate themselves, and I see no
evidence of incapacity, nor has it come to my knowledge that they are prohibited
from signing; and who have identified themselves with the documents they have
presented, which I will copy and to my archives.
 
       
     SEGUNDO.- Que por sus generales, los comparecientes manifestaron ser: DAVID
FRANK SIMPSON KRIEDERS, de nacionalidad Norteamericana, casado, profesionista,
originario de la ciudad de Boulder, Colorado, Estados Unidos de América en donde
nació el día 2
           SECOND. — Those appearing before me are: DAVID FRANK SIMPSON
KRIEDERS, of American nationality, a married professional, originally from
Boulder, Colorado, in the United States of America, who was born November 2,
1956, nineteen hundred fifty-six, who lives at 3019 Nebulosa,

Page 1



--------------------------------------------------------------------------------



 



         
dos de Noviembre de 1956 mil novecientos cincuenta y seis, y con domicilio en la
calle Nebulosa número 3019 tres mil diecinueve, en el Fraccionamiento Jardines
del Bosque de esta ciudad, y quien me acredita su legal estancia en el país con
su documento migratorio de no inmigrante visitante con salidas múltiples número
514882 cinco, uno, cuatro, ocho, ocho, dos expedido por la Secretaria do
Gobernación de Guadalajara, Jalisco. El señor JOSÉ MARÍA GALLARDO TAMAYO,
mexicano, casado, originario de Jiquilpan, Michoacán en donde nació el dia 21
veintiuno de enero de 1966 mil novecientos sesenta y seis, de ocupación Abogado,
con domicilio en la calle Privada del Niño número 676 seiscientos setenta y
seis, en el Fraccionamiento Camino Real de esta ciudad.
      in the Fraccionamiento Jardines del Bosque, of this city, and who verifies
he is in this country legally with his immigration papers, which permit frequent
ingress and egress, number 514882, five, one, four, eight, eight two, issued by
the Secretary of State of Guadalajara, Jalisco. Mr. JOSÉ MARÍA GALLARDO TAMAYO,
married, Mexican, originally from Jiquilpan, Michoacán, who was born January 21,
1966, nineteen hundred sixty-six, who is a lawyer and lives at 676 Privada del
Niño, in the Fraccionamiento Camino Real of this city.
 
       
     TERCERO.- El señor DAVE FRANK SIMPSON KRIEDERS, me acredita la legal
constitución de “MINERA KENNECOTT”, Sociedad Anónima de Capital Variable y el
carácter de Apoderado de la misma con los siguientes documentos que me presenta
y doy fe de tener a la vista, de los cuales agregare una copia a mi archivo con
el número de la presente acta y la letra que le corresponda y relaciono a
continuación:
           THIRD. – Mr. DAVE FRANK SIMPSON KRIEDERS, verifies the legal creation
of “MINERA KENNECOTT,” Corporation with Variable Capital and the character of
the General Agent of the same with the following documents that he presents to
me, and I certify having seen them, of which I will file a copy in my archives
containing the number and text of the present and corresponding deed.
 
       
     a).- CONSTITUCIÓN.- La sociedad “MINERA SANTA VERÓNICA”, Sociedad Anónima
de Capital Variable se constituyo en la escritura pública número 11,863 once mil
ochocientos sesenta y tres de fecha 3 tres de Julio de 1981 mil novecientos
ochenta y uno otorgada ante el Licenciado Adrián Iturbide Galindo, Notario
Público número 139 ciento treinta y nueve de la ciudad de México, Distrito
Federal, de la cual se desprende que es una sociedad regular constituida
legalmente bajo las leyes de la República Mexicana, y con capacidad para
realizar a cesión de derechos quo antecede.
           a). – CREATION. – The Corporation “MINERA SANTA VERÓNICA,”
Corporation with Variable Capital, was created in public deed number 11,863
eleven thousand, eight hundred and sixty-three, dated July 3, 1981, granted
before the attorney Adrián Iturbide Galindo, Notary Public number 139 one
hundred thirty-nine of Mexico City, of which resulted a regular corporation
legally organized under the laws of the Mexican Republic and with authority to
realize the assignment of rights aforementioned.
 
       
     DATOS DE REGISTRO.- La escritura anterior se encuentra inscrita con el
número 25-26 veinticinco guión veintiséis del tomo 47 cuarenta y siete del Libro
Primero del Registro Público de Comercio de esta Municipalidad.
           DATES OF REGISTRY. – The preceding writing can be found registered as
number 25-26 twenty-five, hyphen, twenty-six of page 47 forty-seven in the First
Book of the Commercial Public Registry of this City.
 
       
     b).- CAM BlO DE DENOMINACIÓN.- En escritura pública número 14,824 catorce
mil ochocientos veinticuatro de fecha 28 veintiocho de febrero de 1991 mil
novecientos noventa y uno, otorgada ante el Licenciado Armando Galvez Pérez
Aragón, Notario Público número 103 ciento tres de la ciudad de México, Distrito
Federal se protocolizo el acta de asamblea de accionistas en la que se acordó
cambiar la denominación de la sociedad por la de “MINERA KENNECOTT”, Sociedad
Anónima de Capital Variable.
           b). – CHANGE OF NAME. – In public deed number 14,824 fourteen
thousand, eight hundred twenty-four, dated February 28, 1991,before the attorney
Armando Galvez Pérez Arragón, Notary Public number 103 one hundred three of
Mexico City, the shareholders’ agreement containing the name change of the
corporation to “MINERA KENNECOTT,” Corporation with Variable Capital, was
recorded.
 
       
     DATOS DE REGISTRO.- La escritura anterior so encuentra registrada con el
número 326 trescientos veintiséis, del tomo 388 trescientos ochenta y ocho del
libro primero del Registro Público de Comercio de esta Municipalidad.
           DATES OF REGISTRY. – The preceding writing can be found registered as
number 326 three hundred twenty-six of page 388 three hundred eighty-eight in
the First Book of the Commercial Public Registry of this City.

Page 2



--------------------------------------------------------------------------------



 



         
     c).- REFORMA INTEGRAL DE ESTATUTOS.- En escritura pública número 40,160
cuarenta y mil ciento sesenta, de fecha 24 veinticuatro de marzo de 1995 mil
novecientos noventa y cinco otorgada ante el Licenciado Armando Galvez Pérez
Aragón, Notario Público número 103 ciento tres de la ciudad de México, Distrito
Federal se formalizó el acta de asamblea de accionistas de la empresa en la que
se acordó la reforma total de los estatutos de la sociedad, conservando la
denominación de “MINERA KENNECOTT”, Sociedad Anonima de Capital Variable.
           c). – REVISION OF THE BYLAWS – In public writing number 40,160 forty
thousand, one hundred and sixty, dated March 24, 1995 nineteen hundred and
ninety-five, before the attorney, Armando Galvez Pérez Arragón, Notary Public
number 103 one hundred three of Mexico City, the shareholders adopted the
minutes of the shareholders’ meeting, which approved the complete restatement of
the company’s articles of association and preservation of the name “MINERA
KENNECOTT” Corporation with Capital Variable was formalized.
 
       
     DATOS DE REGISTRO.- La escritura anterior se encuentra registrada con el
número 195 ciento noventa y cinco del tomo 627 seiscientos veintisiete del Libro
Primero del Registro Público de Comercio de esta Municipalidad.
           DATES OF REGISTRY. – The preceding writing can be found registered as
number 195 one hundred ninety-five, page 627 six hundred twenty-seven in the
First Book of the Commercial Public Registry of this City.
 
       
     d).- FACULTADES.- En escritura pública número 60,724 sesenta mil
setecientos veinticuatro de fecha 15 quince de Mayo del 998 mil novecientos
noventa y ocho otorgada ante el Licenciado Armado Galvez Pérez Aragón, Notarie
Público número 103 ciento tres del Distrito Federal, se le confirieron al señor
Dave Frank Simpson Krieders, las facultades suficientes para comparecer a la
presente firma en representación de la empresa “MINERA KENNECOTT”, Sociedad
Anónima de Capital Variable, y al efecto eI mismo manifiesta bajo protesta de
decir verdad que las mismas no le han sido revocadas o limitadas a la fecha.
           d). AUTHORITY – In public writing number 60,724 sixty-thousand, seven
hundred twenty-four, dated May 15, 1998 nineteen hundred and ninety-eight and
granted before the attorney Armado Galvez Pérez Aragón, Notary Public number 103
one hundred and three of the Federal District, it was confirmed that Mr. Dave
Frank Simpson Krieders, had sufficient capability to appear and represent
“MINERA KENNECOTT,” Corporation with Variable Capital, and he declared under
oath that at present, his authority had not been revoked or limited.
 
       
     DATOS DE REGISTRO.- La escritura anterior se encuentra registrada con el
número 96 noventa y seis del tomo 678 seiscientos setenta y ocho del Libro
Primero del Registro Público de Comercio de esta Municipalidad.
           DATES OF THE REGISTRY. – The preceding writing can be found
registered as number 96 ninety-six, page 678 six hundred sixty-eight in the
First Book of the Commercial Public Registry of this City.
 
       
     CUARTO.- El Licenciado JOSÉ MARÍA GALLARDO TAMAYO me acredita su carácter
de Apoderado General y la legal existencia de su representada “MINERA
PEÑASQUITO”, Sociedad Anónima de Capital Variable, con el siguiente documento
que me presenta y doy fe de tener a la vista, del cual agregare una copia a mi
archivo con el número de la presente acta y la letra que le corresponda y
relaciono a continuación:
           FOURTH. – The attorney JOSÉ MARÍA GALLARDO TAMAYO verifies his
character as a General Agent and the legal status of the party he represents,
“MINERA PEÑASQUITO,” Corporation with Variable Capital, with the following
document, which I certify having viewed, of which I will add a copy to my
archives containing the number and text of the present and corresponding deed.
 
       
     a).- CONSTITUCIÓN Y FACULTADES.- En escritura pública número 44,340
cuarenta y cuatro mil trescientos cuarenta, de fecha 21 veintiuno de enero de
1999 mil novecientos noventa y nueve, otorgada ante el Licenciado Jorge Robles
Farias, Notario Público Adscrito y Asociado al Titular número 12 doce de esta
Municipalidad, se constituyo la sociedad “MINERA PEÑASQUITO”, Sociedad Anónima
de Capital Variable, y de la misma escritura se desprende que la empresa es una
sociedad regular legalmente constituida bajo las leyes de la República Mexicana;
en la misma escritura constan las facultades conferidas al Licenciado Gallardo
Tamayo, quien manifiesta bajo protesta de decir verdad que las misma no le han
sido revocada o limititadas a al fecha.
           a). – CREATION AND AUTHORITY. In public writing 44,340 forty-four
thousand three hundred and forty, dated January 21, 1999 nineteen hundred and
ninety-nine, it is granted before Attorney Jorge Robles Farias, Notary Public
Assigned and Associated with Title number 12 twelve of this City, that the
corporation “MINERA PEÑASQUITO,” Corporation with Variable Capital was created,
and in the same writing it is noted that the business is a regular company
legally created under the laws of the Mexican Republic; in the same writing the
authority conferred to the Attorney Gallardo Tamayo, who declares under oath
that he is being truthful and that at present his authority has not been limited
or revoked.

Page 3



--------------------------------------------------------------------------------



 



         
     DATOS DE REGISTRO.- La escritura anterior se encuentra inscrita con el
número 204-205 doscientos cuatro guión doscientos cinco del tomo 698 seiscientos
noventa y ocho del Libro Primero del Registro Público de Comercio de esta
Municipalidad.
           DATES OF REGISTRY. – The preceding writing can be found registered as
number 204-205 two hundred and four, hyphen, two hundred and five of page 698
six hundred ninety-eight six hundred and ninety-eight in the First Book of the
Commercial Public Registry of this City.
 
       
     QUINTO.- De que los comparecientes ratifican en este acto el contenido del
contrato mencionado en el punto (I) uno, de este documento, así como las firmas
que lo calzan, por lo que certifico su voluntad y autenticidad de sus firmas.
           FIFTH. – Those appearing confirm this deed contained in the
aforementioned contract at point (1) one, of this document by signing, and I
verify that they voluntarily signed and the authenticity of their signatures.
 
       
     SEXTO.- Leído por los comparecientes el presente instrumento y explicado su
valor y consecuencias legales, terminaron de firmarlo de conformidad, en
presencia y union del suscrito Corredor Público Número veinte de esta plaza, a
las 12:30 doce horas con treinta minuetos del dia de su fecha.
           SIXTH. – Having read and reviewed the present instrument and reviewed
the legal consequences, those appearing before me were in agreement and signed
in the presence of Public Agent Number twenty at this location, at 12:30 twelve
thirty on this date.
 
       
     DOY FE.
           CERTIFIED.

             
 
           
MINERA KENNECOTT, Sociedad
Anonima de Capital Variable representatda por
Dave Frank Simpson
  MINERA PEÑASQUITO, Sociedad
de Capital Variable representada por el Licenciado
José María Gallardo Tamayo   MINERA KENNECOTT,
Corporation with Varibale Capital represented by Dave Frank Simpson   MINERA
PEÑASQUITO, S.A. DE
C.V. represented by
Lic. José María Gallardo Tamayo
 
           
 
           
Ante Mi
      Before Me    
Lic. Diego Robles Farias
      Lic. Diego Robles Farias    
Corredor Publico number 20
      Public Agent number 20    
Plaza Jalisco
      Plaza Jalisco    

Page 4



--------------------------------------------------------------------------------



 



         
DIRECCION GENERAL DE MINAS
      GENRAL DIRECTION OF MINES
 
       
REGISTRO PUBLICO DE MINERIA
      PUBLIC MINING REGISTER
 
       
1/10783
      1/07/83
 
       
     Registrado bajo el número 256 a fojas 169 frente y vuelta del volumen 10
del libro de Actos, Contratos y Convenios Mineros.
           Registered under number 256, page 169 front and back of volume 10 in
the book of Mining Deeds, Contracts and Agreements.
 
       
México, D. F., 21 de Febrero de 2000.
           Mexico, D.F., February 21, 2000
 
       
EL REGISTRADOR
           THE RECORDER
 
       
LIC. MA. OLGA GALLARDO MONTOYA
           LIC. MA. OLGA GALLARDO MONTOYA

Page 5



--------------------------------------------------------------------------------



 



             
COORDINACION GENERAL DE MINERIA
DIRECCION GENERAL DE MINAS
DIRECCION DEL CATASTRO MINERO
SUBDIRECCION DEL REGISTRO
PUBLICO DE MINERIA
      GENERAL MINING COORDINATION
GENERAL DIRECTION OF MINING
DIRECTION OF MINING PROPERTY
SUBDIRECTION OF THE PUBLIC MINING REGISTER
 
           
610.9
      610.9    
 
           
16441
      16441    
 
           
EXP. – 1/10783
      EXP. – 1/10783
 
           
ASUNTO: Se deveulve documento registrado (50900)
      REGARDGING: Return of registered documents (50900)
 
           
México D.F., a 27 JUN. 2000
      Mexico, D.F., June 27, 2000
 
           
CERTIFICADO CON
ACUSE DE RECIBO
      CERTIFICATE WITH ACKNOWLEDGMENT OF RECEIPT
 
           
MINERA KENNECOTT, S.A. DE C.V.
      MINERA KENNECOTT, S.A. DE C.V.
A/C LIC. FRANCISCO HEIRAS MANCERA
      c/o LIC. FRANCISCO HIERAS MANCERA
AVE. OCAMPO NO. 3806
      AVE. OCAMPO NO. 3806
COL. BELLAVISTA
      COL. BELLAVISTA
C.P. 031030 CHIHUAHUA, CHIH.
      C.P. 031030 CHIHUAHUA, CHIH.
 
           
Adjunto al presente se le envía debidamente registrados el o (los) original
(es) del o (los) siguientes documentos:
      Enclosed with the following, we are sending you original(s) of the duly
registered document(s):
 
           
El contrato celebrado el veintinueve de octubre de mil novecientos noventa y
nueve, por medio del cual su representada cede en favor de Minera Peñasquito,
S.A. DE C.V., representada por José Maria Gallardo Tamayo, entre otros, los
derechos derivados de la concesión minera denominada “EL PEÑASQUITO” titulo
ciento noventa y seis mil doscientos ochenta y nueve, ubicada en el Municipio de
Mazapil, Zacatecas.
      The contract certified on October 29, 1999, in which your client assigns
to Minera PEÑASQUITO, S.A. DE C.V., and represented by José Maria Gallardo
Tamayo, among other things, the rights derived from the mining concession called
“EL PEÑASQUITO,” title one hundred ninety-six thousand, two hundred and
eighty-nine, located in the city of Mazapil, Zacatecas.
 
           
A T E N T A M E N T E
      SINCERELY
 
           
SUFRAGIO EFECTIVO. NO REELECCION LA SUBDIRECTORA DEL REGISTRO PUBLICO DE
MINERIA.
      EFFECTIVE SUFFRAGE, NO REELECTION THE SUBDIRECTOR OF THE PUBLIC MINING
REGISTER
 
           
LIC. MA. OLGA GALLARDO MONTOYA
      LIC. MA. OLGA GALLARDO MONTOYA
 
           
UN ANEXO
      AN ANNEX
 
           
199909RPM34008
      199909PRM34008

Page 6